UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7159


HARRY SMITH, JR.,

                Petitioner - Appellant,

          v.

DEPARTMENT OF CORRECTIONS, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-00034-CMH-TCB)


Submitted:   December 16, 2010             Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry Smith, Jr., Appellant Pro Se.   Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Harry Smith, Jr., seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate           of     appealability.                 See       28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a    substantial             showing       of        the    denial      of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                           When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating              that    reasonable          jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El          v.   Cockrell,          537    U.S.    322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that        Smith    has       not    made   the        requisite        showing.

Accordingly,       we     deny     a        certificate         of    appealability,            deny

Smith’s    motion        for    appointment             of   counsel,       and    dismiss         the

appeal.        We dispense with oral argument because the facts and

legal    contentions       are     adequately            presented         in    the    materials



                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3